                                                                      JS-6


1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11
12   CELINDA VAZQUEZ, an                     Case No.: 2:18-cv-09849-DSF-JPR
     Individual,
13
                         Plaintiff,
14
                         v.
15
     THE BEIRUT MIX, a business of           ORDER FOR JOINT STIPULATION
16   unknown form; GILRON                    FOR DISMISSAL WITH PREJUDICE.
     PROPERTIES-PCH LLC, a
17   California limited liability company;
     and DOES 1-10,
18
                         Defendants.
19
20
21
22
23
24
25
26
27
28
                                             -1-
                                             ORDER
1
           WHEREAS, Defendants THE BEIRUT MIX, a business of unknown form;
2
     GILRON PROPERTIES-PCH LLC, a California limited liability company
3
     (collectively, the “Defendants”), on one hand, and Plaintiff CELINDA VAZQUEZ
4
     (“VAZQUEZ”), on the other hand, stipulated, through their respective attorneys of
5
     record, pursuant to Federal Rule of Civil Procedure Rule 41(a), that all claims and
6
     demands asserted by VAZQUEZ in this action shall be dismissed with prejudice,
7
     each party to bear their own costs and attorney fees; and
8
           WHEREAS, it appears to the Court that the terms of the stipulation appear
9
     proper, and upon good cause showing,
10
           IT IS HEREBY ORDERED that all claims and demands asserted by
11
12   VAZQUEZ in this action shall be and hereby are dismissed.

13         IT ISH HEREBY ORDERED with prejudice, each party to bear their own

14   costs and attorney’s fees.

15         IT IS SO ORDERED.
16   DATED: May 10, 2019
17                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                              ORDER
